Eldridge, Judge.
In Parker v. Crider Poultry, 275 Ga. 361 (565 SE2d 797) (2002), the Supreme Court reversed the judgment of this Court’s opinion in Parker v. Crider Poultry, 249 Ga. App. 381 (549 SE2d 711) (2001). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.

Judgment reversed.


Andrews, P. J., and Miller, J., concur.

Capers, Dunbar, Sanders & Bruckner, Ziva P. Bruckner, for appellant.
Troutman Sanders, Steven J. Hewitson, William M. Droze, for appellees.